                2:19-cv-02469-BHH                 Date Filed 09/09/21       Entry Number 190             Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                       Darrell L Goss
                                                                    )
                            Plaintiff
                                                                    )
                         v.                                                 Civil Action No.       2:19-cv-02469-BHH
                                                                    )
 Shontate Morley, Mary Brumeucchi, Christine Long,
                                                                    )
  S.C. Department of Corrections, Bryan P. Striling,
                           Defendant
                                                                    )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)         recover from the defendant (name)           the amount of                           dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                       .

O other: Plaintiff, Darrell L Goss, shall take nothing of Defendants, Shontate Morley, Mary Brumeucchi, Christine
Long, S.C. Department of Corrections, Bryan P. Striling, as to the complaint filed pursuant to 42 U.S.C. § 1983 and this
action is dismissed in its entirety.



This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Bruce Howe Hendricks, United States District Judge, presiding. The Court having adopted
the Report and Recommendation set forth by the Honorable Mary Gordon Baker, United States Magistrate Judge.

Date: September 9, 2021                                                    ROBIN L. BLUME, CLERK OF COURT

                                                                                                 s/H.Cornwell
                                                                                        Signature of Clerk or Deputy Clerk
